DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 11/29/2022. Claims 25-44 are pending. Currently no claims are in condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-26, 28, 34, 36, 37 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 9, 11, 14 and 20 of U.S. Patent No. 11,172,413. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-26, 28, 34, 36 and 42-44 of instant application represent broader version of re-arrangement of claims 1, 3-4, 6, 9, 11, 14 and 20 of the patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.
Claims 25-28, 30, 34-35, 37, 39 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 14, 16, 20 and 21 of U.S. Patent No. 10,652,786. Although the claims at issue are not identical, they are not patentably distinct from each other because claims  25-28, 30, 34-35, 37, 39 and 42-44 of instant application represent broader version of re-arrangement of claims 1, 4-6, 10, 14, 16, 20 and 21 of the patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2018/002418) in view of Moses et al. (US 2015/0029956).
Regarding claim 25, Chandramouli discloses an apparatus (Fig. 19) comprising processing circuitry (processor 191 being configured to provide control in a control plane for a terminal UE for access to a first access network [5G] and to a second access network [4G] [0097; 0158]), wherein the processing circuity is configured to cause a user equipment (UE) to:
 perform attachment to a first cell associated with a first network core of a first system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the first cell corresponds to a first radio access technology (RAT) (the first cell corresponds to 4G; UE initiated service setup triggering IRAT dual connectivity [0121]): ; 
perform attachment to a second cell associated with a second network core of a second system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the second cell corresponds to a second RAT, different from the first RAT (the second cell corresponds to 5G; UE initiated service setup triggering IRAT dual connectivity [0121]); 
determine to move a session of the UE from the first system to the second system (UE moves from a position A [LTE] to a position B [5G]. the UE detect 5G and measurements can be activated by the 5G-UE when entering [Fig. 8 and 0123-126]). Further Chandramouli discloses that dual connectivity and combined attach procedure across two RATs (4G and 5G) for IP or Ethernet services is enabled by means of introducing a common core network for two radio access technologies [0108, 0169). In addition, Chandramouli discloses that the UE is in EMM-REGISTERED state in the LTE network and in a similar state in 5G network. UE receives policy information from the network regarding the preferred RAT information for different services, this could be a mapping between APN/SFID and preferred RAT; this may indicate that LTE/2G/3G is preferred for voice, 5G/LTE is preferred for internet service, 5G is preferred for V2V services etc., [0127-1029]. UE can trigger setup of dual connectivity when need for a service configured to be served by 5G, [0130-0132]. Chandramouli does not expressly discloses select a first procedure type to perform based on whether internet protocol (IP) address preservation is required, wherein the first procedure type is for moving the session from the first system the second system; and perform the first procedure type.
Moses teaches apparatus system and method of selectively providing internet protocol [IP] session continuity. More specifically, Moses teaches that both a first and second PDN connection may be established, for example, in response to a PDN connection request from UE 302, e.g., in response to each PDN connection request from UE 302. Accordingly, UE 302 may be configured to select whether to use the first PDN connection or the second PDN connection, for example, based on whether or not IP address preservation is required for connecting to the PDN. The PDN connection accept message may also include, for example, and indication that a first IP address of the two IP addresses is configured to provide IP address preservation, e.g., to guarantee IP session continuity [0154; 0158; 0160]. In addition, Moses teaches that IP session continuity or IP session not requiring IP session continuity, e.g., based on the type of application, a type of traffic to be communicated during the IP session, and/or any other information corresponding to the IP session [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate Moses’s teaching into Chandramouli to arrive the claimed invention, a motivation for doing so would be for preventing the disconnecting of communication services due to a change the IP address. 

Regarding claim 34, Chandramouli discloses a non-transitory memory medium storing program instructions, wherein the program instructions, when executed by processing circuitry (0052-0053; 0241), cause a user equipment to:
perform attachment to a first cell associated with a first network core of a first system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the first cell corresponds to a first radio access technology (RAT) (the first cell corresponds to 4G; UE initiated service setup triggering IRAT dual connectivity [0121]): ; 
perform attachment to a second cell associated with a second network core of a second system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the second cell corresponds to a second RAT, different from the first RAT (the second cell corresponds to 5G; UE initiated service setup triggering IRAT dual connectivity [0121]); 
determine to move session of the UE from the first system to the second system (UE moves from a position A [LTE] to a position B [5G]. the UE detect 5G and measurements can be activated by the 5G-UE when entering [Fig. 8 and 0123-126]). Further Chandramouli discloses the UE is in EMM-REGISTERED state in the LTE network and in a similar state in 5G network. UE receives policy information from the network regarding the preferred RAT information for different services, this could be a mapping between APN/SFID and preferred RAT; this may indicate that LTE/2G/3G is preferred for voice, 5G/LTE is preferred for internet service, 5G is preferred for V2V services etc., [0127-1029]. UE can trigger setup of dual connectivity when need for a service configured to be served by 5G, [0130-0132]. ]. Chandramouli does not expressly discloses select a first procedure type to perform based on whether internet protocol (IP) address preservation is required, wherein the first procedure type is for moving the session from the first system the second system; and perform the first procedure type.
Moses teaches apparatus system and method of selectively providing internet protocol [IP] session continuity. More specifically, Moses teaches that both a first and second PDN connection may be established, for example, in response to a PDN connection request from UE 302, e.g., in response to each PDN connection request from UE 302. Accordingly, UE 302 may be configured to select whether to use the first PDN connection or the second PDN connection, for example, based on whether or not IP address preservation is required for connecting to the PDN. The PDN connection accept message may also include, for example, and indication that a first IP address of the two IP addresses is configured to provide IP address preservation, e.g., to guarantee IP session continuity [0154; 0158; 0160]. In addition, Moses teaches that IP session continuity or IP session not requiring IP session continuity, e.g., based on the type of application, a type of traffic to be communicated during the IP session, and/or any other information corresponding to the IP session [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate Moses’s teaching into Chandramouli to arrive the claimed invention, a motivation for doing so would be for preventing the disconnecting of communication services due to a change the IP address. 

Regarding claim 42, Chandramouli discloses a method for operating a user equipment, the method comprising:
 performing attachment to a first cell associated with a first network core of a first system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the first cell corresponds to a first radio access technology (RAT) (the first cell corresponds to 4G; UE initiated service setup triggering IRAT dual connectivity [0121]); 
performing attachment to a second cell associated with a second network core of a second system (Fig. 9 illustrates interworking architecture using dedicated core network for different access technologies but at the same time allows dual connectivity [0109]), wherein the second cell corresponds to a second RAT, different from the first RAT (the second cell corresponds to 5G; UE initiated service setup triggering IRAT dual connectivity [0121]); 
determining to move a session of the UE from the first system to the second system (UE moves from a position A [LTE] to a position B [5G]. the UE detect 5G and measurements can be activated by the 5G-UE when entering [Fig. 8 and 0123-126]). Further Chandramouli discloses the UE is in EMM-REGISTERED state in the LTE network and in a similar state in 5G network. UE receives policy information from the network regarding the preferred RAT information for different services, this could be a mapping between APN/SFID and preferred RAT; this may indicate that LTE/2G/3G is preferred for voice, 5G/LTE is preferred for internet service, 5G is preferred for V2V services etc., [0127-1029]. UE can trigger setup of dual connectivity when need for a service configured to be served by 5G, [0130-0132]. ]. Chandramouli does not expressly discloses select a first procedure type to perform based on whether internet protocol (IP) address preservation is required, wherein the first procedure type is for moving the session from the first system the second system; and perform the first procedure type.
Moses teaches apparatus system and method of selectively providing internet protocol [IP] session continuity. More specifically, Moses teaches that both a first and second PDN connection may be established, for example, in response to a PDN connection request from UE 302, e.g., in response to each PDN connection request from UE 302. Accordingly, UE 302 may be configured to select whether to use the first PDN connection or the second PDN connection, for example, based on whether or not IP address preservation is required for connecting to the PDN. The PDN connection accept message may also include, for example, and indication that a first IP address of the two IP addresses is configured to provide IP address preservation, e.g., to guarantee IP session continuity [0154; 0158; 0160]. In addition, Moses teaches that IP session continuity or IP session not requiring IP session continuity, e.g., based on the type of application, a type of traffic to be communicated during the IP session, and/or any other information corresponding to the IP session [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate Moses’s teaching into Chandramouli to arrive the claimed invention, a motivation for doing so would be for preventing the disconnecting of communication services due to a change the IP address. 

Regarding claims 26, 35 and 43, Chandramouli discloses wherein the first procedure type is a procedure for either an evolved packet core (EPC) or 5G system (the second cell corresponds to 5G [0108; 0114]).

Regarding claims 27 and 36, Chandramouli discloses wherein mobility management mechanisms are independent for the first and second systems (Fig. 9 illustrates interworking architecture using dedicated core network [two packet core network elements: MME and cMGW] for different access technologies but at the same time allows dual connectivity [0108-0109]).
Regarding claims 28, 37 and 44, Chandramouli discloses wherein the UE is in a connected mode with respect to one of the first and second systems, and in an idle mode with respect to the other one of the first and second systems (UE to be registered/attached in tow RATs at the same time when in idle mode [0039]).

Regarding claims 29 and 38, Chandramouli discloses wherein session management is different between the first and second systems (the UE is capable of having access to the first access network and toe the second access network in parallel, and access for the UE to a respective access network is routed in a user plane via a respective distinct access network entity and to respective gateway [Fig. 9 and 0097]).

Regarding claims 30 and 39, Chandramouli in view of Moses discloses all the claim limitations as stated above. Further, Chandramouli discloses wherein connection model is different between the first and second systems (the UE is capable of having access to the first access network and toe the second access network in parallel, and access for the UE to a respective access network is routed in a user plane via a respective distinct access network entity and to respective gateway [Fig. 9 and 0097]). In addition, Moses teaches (Fig. 3B) a first PDN and a second PDN  connections when a UE 302 moves to coverage of a second SGW 353 [0144].

Regarding claims 31 and 40, Chandramouli in view of Moses discloses all the claim limitations as stated above. Further, Moses teaches wherein quality of service is different between the first and second systems (UE 302 may be configured to select whether to use the first PDN connection or the second PDN connection, for example, based on whether or not IP address preservation is required for connecting to the PDN. The PDN connection accept message may also include, for example, and indication that a first IP address of the two IP addresses is configured to provide IP address preservation, e.g., to guarantee IP session continuity [0078; 0154; 0158; 0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate Moses’s teaching into Chandramouli to arrive the claimed invention, a motivation for doing so would be for preventing the disconnecting of communication services due to a change the IP address. 

Regarding claims 32 and 41, Chandramouli in view of Moses discloses all the claim limitations as stated above. Further, Chandramouli discloses wherein the first  procedure type allows the second system to receive a previously selected packet gateway (Fig. 10: the terminal as being capable of having access to the first access network and to the second access network, initiate the setting of the routing in the user plane is routed via the access network entity of the second access network to the gateway (uGW) of the first access network [0164]).

Regarding claim 33, Chandramouli in view of Moses discloses all the claim limitations as stated above. Further, Chandramouli discloses (Fig. 19) a radio transceiver (interface 193) coupled to the processing circuitry (processor 191); and one or more antennas (wireless connection) coupled to the radio transceiver (interface 193).
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks pages 1-2) that cited references fail to teach or suggest at least “select a first procedure type to perform based on whether IP address preservation is required.” More specifically, Applicant argues that “Moses discusses that one IP address may provide address preservation and different IP address may not,…. there is no selection of a procedure…”. Examiner respectfully disagrees. Moses teaches that one or more elements of system 100 may be configured to enable selectively providing IP session continuity to communication sessions of one or more mobile devices on a per-session bases. For example, one or more elements of system 100 may be configured to enable selecting between guarantying IP session continuity to one or more communication sessions, and not-guarantying IP session continuity to one or more other communication session [0074-0077]. Moses, teaches that some embodiments may be used in conjunction with one or more types of wireless communication signals and/or systems, for example, a 3G cellular network, a 4G cellular network, a 5G cellular network, and the like [ 0021, 0025]. More specifically, Moses teaches that IP session continuity or IP session not requiring IP session continuity, e.g., based on the type of application, a type of traffic to be communicated during the IP session, and/or any other information corresponding to the IP session [0081].
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        December 15, 2022